Title: To Thomas Jefferson from John Mason, 19 December 1805
From: Mason, John
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     George Town 19 Decr. 1805 Thursday
                  
                  On my Return last night from an absence of two or three Days at Alexandria (which circumstance will be my apology for not having sooner replied) I found your esteemed Letter of the 17h enclosing your note for 1000$—I have with great Pleasure given it my Endorsement & put it into Bank this morning it will be discounted to day—, and the money will be ready at one o’clock—, at which time I shall be at Bank—and will pay it to your Messenger, or will send it to you in any way you may direct by Return of the Bearer
                  Be pleased to command me on all similar occasions & to believe me with great Respect & Esteem Sir 
                  Your very obt Hu Sevt
                  
                     J. Mason
                     
                  
               